 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   LUCIA X. ROIBAL (CA SBN 306721)
     LRoibal@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522

 6   ADAM J. HUNT, pro hac vice
     AdamHunt@mofo.com
 7   Morrison & Foerster LLP
     250 West 55th Street
 8   New York, New York 10019-9601
     (212) 336-4341
 9   (212) 468-7900 (fax)

10   Attorneys for Defendants
     UBER TECHNOLOGIES, INC., RASIER,
11   LLC, AND PORTIER, LLC

12

13                                   UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15

16   MICHAEL FRIDMAN, DANNY GESEL                         Case No. 4:18-cv-02815-HSG
     REZNIK FRIDMAN, and JAKE LECHNER,
17   individually and on behalf of all others similarly
     situated.                                            REPLY IN SUPPORT OF MOTION BY
18                                                        DEFENDANTS UBER
                            Plaintiffs,                   TECHNOLOGIES, INC., RASIER, LLC,
19                                                        AND PORTIER, LLC TO STAY THE
            v.                                            ACTION PENDING A DECISION ON
20                                                        DEFENDANTS’ MOTION TO COMPEL
     UBER TECHNOLOGIES, INC., RASIER,                     ARBITRATION
21   LLC, and PORTIER, LLC,
                                                          Judge:          Hon. Haywood S. Gilliam, Jr.
22                          Defendants.                   Action Filed:   May 13, 2018
                                                          Hearing Date:   February 14, 2019
23                                                        Time:           2:00 p.m.
                                                          Courtroom:      2
24

25

26

27
28

     DEFS.’ REPLY ISO MOT. TO STAY
     CASE NO. 4:18-CV-02815-HSG
     ny-1351211
 1          I.      INTRODUCTION

 2          There is no reason for the Court or the parties to expend resources litigating discovery

 3   issues in this case for the short period of time that Uber’s motion to compel arbitration—which is

 4   fully briefed and will be argued in a few weeks—is pending. That is especially true given that

 5   Plaintiffs do not argue that they will suffer any prejudice if the Court grants a short stay and fail

 6   to address the overwhelming weight of authority holding that it “is a common practice [to stay

 7   discovery] while motions to compel are pending.” Stiener v. Apple Comput., Inc., No. C 07-4486

 8   SBA, 2007 WL 4219388, at *1 (N.D. Cal. Nov. 28, 2007); see also Mahamedi IP Law, LLP v.

 9   Paradice & Li, LLP, No. 5:16-cv-02805-EJD, 2017 WL 2727874, at *1 (N.D. Cal. Feb. 14, 2017)

10   (“Courts routinely grant stays under similar circumstances[]” where a motion to compel

11   arbitration is pending).

12          Plaintiffs’ only arguments against a stay are meritless. The Fridman Plaintiffs are simply

13   wrong that they would be entitled to propound broad written discovery requests under the

14   applicable rules governing the arbitration proceedings to which they agreed. Those rules state

15   that discovery is to be exchanged informally and that any disputes about scope are to be resolved

16   by the arbitrator. The Fridman Plaintiffs cannot escape their contractual obligations to litigate

17   their claims—including discovery—in arbitration, and this Court should not expend its resources

18   refereeing discovery disputes that will ultimately be decided by an arbitrator. Further, because

19   Lechner failed to oppose the portion of Uber’s motion to compel seeking to stay this case in its

20   entirety, he has waived any argument that his claims should not be stayed pending resolution of

21   the Fridman Plaintiffs’ individual arbitrations. In any event, that issue will be decided in

22   connection with Uber’s motion to compel and, as Lechner does not dispute, a stay pending a

23   decision on that motion will not prejudice him.

24          II.     ARGUMENT

25          In their Opposition, Plaintiffs do not claim that a short stay will cause them any prejudice.

26   (See generally Opp’n. 1) Nor could they. The Court is scheduled to hear Uber’s motion to compel

27
            1
             Plaintiffs’ Response in Opposition to Uber’s Motion to Stay the Action Pending a
28   Decision on Its Motion to Compel Arbitration (“Opposition” or “Opp’n”), ECF No. 64.
     DEFS.’ REPLY ISO MOT. TO STAY
                                                                                                             1
     CASE NO. 4:18-CV-02815-HSG
     ny-1351211
 1   in a few weeks, on December 20, 2018. Plaintiffs have agreed to extend Uber’s deadlines to serve

 2   initial disclosures and respond to Plaintiffs “early” document requests until two weeks following a

 3   ruling on this motion, which is scheduled to be heard on February 14, 2019. In other words,

 4   Plaintiffs effectively have consented to stay this action for the next three months. And even if the

 5   Court has not ruled on Uber’s motion to compel by February, Plaintiffs will not be prejudiced if

 6   the stay extends for a short period beyond February. See, e.g., Mahamedi IP Law, LLP, 2017 WL

 7   2727874, at *1 (plaintiff “will suffer no prejudice from a temporary stay” pending decision on

 8   motion to compel arbitration). Further, Plaintiffs do not cite even a single case denying a motion

 9   to stay while a fully briefed motion to compel is pending and simply ignore the numerous

10   decisions cited in Uber’s motion in which courts have granted stays in circumstances identical to

11   those here. (See Mot. at 4-5.) Thus, the overwhelming weight of authority weighs in favor of

12   granting Uber’s motion.

13          Instead, Plaintiffs argue only that a stay is not warranted because: (1) the Fridman

14   Plaintiffs—who undisputedly agreed to arbitrate their claims against Uber—would be “entitled” to

15   discovery in arbitration; and (2) Lechner’s claims will be heard “sooner or later . . . in this Court.”

16   Both arguments fail.

17          First, under the relevant arbitration rules, the Fridman Plaintiffs are not “entitled” to the

18   broad written discovery that they served on Uber in this action. The Fridman Plaintiffs agreed to

19   arbitrate “any dispute, claim or controversy arising out of or relating to” their relationship with

20   Uber under the JAMS Streamlined Arbitration Rules & Procedures. Those rules set forth a

21   “voluntary and informal exchange of all non-privileged documents and information” (See Cheung

22   Decl., Ex. A at 14 (emphasis added)), not the formal written requests that Plaintiffs served in this

23   action. The breadth of Plaintiffs’ document requests—which seek, among other things, source

24   code and technical specifications for any equipment used to send text messages—also would not

25   be permissible under the JAMS rules because the arbitrator is instructed to limit the exchange of

26   “additional information” beyond what is voluntarily provided based on the “reasonable need for

27   the requested information, the availability of other discovery options, and the burdensomeness of

28   the request on the opposing Parties.” (Id.) And if there is a dispute about what information and

     DEFS.’ REPLY ISO MOT. TO STAY
                                                                                                            2
     CASE NO. 4:18-CV-02815-HSG
     ny-1351211
 1   documents must be exchanged, the arbitrator is tasked with resolving it. Plaintiffs’ argument

 2   therefore demonstrates precisely why a stay is necessary to promote judicial economy: this Court

 3   need not and should not expend its resources hearing disputes about the scope of appropriate

 4   discovery to be exchanged in arbitration, especially given that the threshold question of whether

 5   this Court has jurisdiction over the Fridman Plaintiffs’ claims in the first place (it does not) has not

 6   been decided. See, e.g., CIGNA HealthCare of St. Louis, Inc. v. Kaiser, 294 F.3d 849, 855 (7th

 7   Cir. 2002) (“[i]f a dispute is arbitrable, responsibility for the conduct of discovery lies with the

 8   arbitrators”). 2

 9           Second, Lechner’s claims will only be decided after the Fridman Plaintiffs’ claims have

10   been resolved in arbitration because such a stay would promote judicial economy and inform the

11   consideration of Lechner’s claims. Indeed, Lechner did not oppose the portion of Uber’s motion

12   to compel seeking to stay the case in its entirety pending resolution of the Fridman Plaintiffs’

13   arbitration proceedings. Uber argued in its motion to compel that the Court should stay Lechner’s

14   claims under the Federal Arbitration Act (“FAA”) pending completion of the Fridman Plaintiffs’

15   individual arbitrations. (See ECF No. 49 at 19-21.) But Plaintiffs did not respond to that

16   argument at all in their opposition to Uber’s motion to compel (see ECF No. 57) and therefore

17   have conceded the point. See, e.g., Long v. Pend Oreille Cty. Sheriff’s Dept., 269 F. App’x 749,

18   751 (9th Cir. 2008) (plaintiffs abandoned their claim by failing to raise it in their opposition to the

19   motion); Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015 WL 1746406, at

20   *7 (C.D. Cal. Mar. 6, 2015) (“failure to address . . . evidence in its opposition waived any

21   arguments related to it” (citing cases)). Plaintiffs cannot cure their failure to oppose Uber’s

22   motion to stay Lechner’s claims in a response to an entirely different motion. In any event,

23   whether Lechner’s claims should be stayed pending resolution of the Fridman Plaintiffs’

24
             2
25            The single case that Plaintiffs cite is entirely inapposite. In Whitworth v. SolarCity
     Corp., No. 16-cv-01540-JSC, 2017 U.S. Dist. LEXIS 73842, at *6 (N.D. Cal. May 15, 2017), the
26   court denied a motion to compel arbitration under then-binding Ninth Circuit precedent in Morris
     v. Ernst & Young, 834 F.3d 975 (9th. Cir. 2016), overruled by Epic Sys. Corp. v. Lewis, 138 S.
27   Ct. 1612 (2018). The court then denied the defendant’s motion to stay the case while the United
     States Supreme Court considered the holding in Morris. Whitworth did not involve a motion to
28   stay pending resolution of a motion to compel arbitration.

     DEFS.’ REPLY ISO MOT. TO STAY
                                                                                                            3
     CASE NO. 4:18-CV-02815-HSG
     ny-1351211
 1   arbitration proceedings will be decided in connection with Uber’s motion to compel. 3 There is no

 2   reason that the Court should not stay this case in its entirety until that motion is resolved where,

 3   as here, Lechner does not claim that he will suffer any prejudice as a result.

 4          In sum, a short stay will not prejudice Plaintiffs, protects the jurisdiction of the arbitration

 5   forum agreed upon by the parties—including the procedures for limited discovery—and promotes

 6   judicial economy. The Court therefore should grant Uber’s motion for a short stay pending

 7   resolution of Uber’s motion to compel arbitration as to the Fridman Plaintiffs and stay this action

 8   in its entirety, including Lechner’s claims.

 9
     Dated: November 16, 2018                            TIFFANY CHEUNG
10                                                       ADAM J. HUNT, pro hac vice
                                                         LUCIA X. ROIBAL
11                                                       MORRISON & FOERSTER LLP
12

13                                                       By:    Tiffany Cheung
                                                                TIFFANY CHEUNG
14
                                                                 Attorneys for Defendants
15                                                               UBER TECHNOLOGIES, INC.,
                                                                 RASIER, LLC, and PORTIER, LLC
16

17

18

19

20

21

22
            3
23            All three of the decisions that Plaintiffs cite in their Opposition involved a different
     procedural posture where courts had found that some plaintiffs agreed to arbitrate their claims but
24   others did not. (See Opp’n at 1-2 (citing Congdon v. Uber Techs., Inc., 226 F. Supp. 3d 983, 990-91
     (N.D. Cal. 2016); Lee v. Postmates Inc., No. 18-cv-03421-JCS, 2018 U.S. Dist. LEXIS 176965, at
25   *39-40 (N.D. Cal. Oct. 15, 2018); and McLellan v. Fitbit, Inc., No. 3:16-cv-00036- JD, 2017 U.S.
     Dist. LEXIS 168370, at *16-17 (N.D. Cal. Oct. 11, 2017)).) In any event, Plaintiffs failed to raise
26   this argument in their opposition to Uber’s motion to compel arbitration and to stay, and therefore
     waived it. As Uber demonstrated in its motion to compel arbitration, staying the entire action—
27   including Lechner’s claims—is appropriate to promote judicial economy, particularly given that
     Lechner, like the Fridman Plaintiffs, provided consent to receive the text messages at issues. (See
28   ECF No. 49 at 21.)

     DEFS.’ REPLY ISO MOT. TO STAY
                                                                                                            4
     CASE NO. 4:18-CV-02815-HSG
     ny-1351211
